Citation Nr: 9932082	
Decision Date: 11/12/99    Archive Date: 11/19/99

DOCKET NO.  98-12 434A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1. Whether sufficient new and material evidence has been 
submitted to reopen the
veteran's claim for service connection for diabetes mellitus.

2. Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Peter C. Lenart, Associate Counsel


INTRODUCTION

The veteran served on active duty in the military from 
February 1943 to September 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, D.C. which denied the veteran's application to 
reopen his claim for service connection for diabetes 
mellitus, and his service connection claim for bilateral 
hearing loss.  The veteran timely appealed to the Board.  The 
RO issued a Statement of the Case (SOC) in December 1997.  
During the pendency of his appeal the veteran considered 
additional evidence.  In June 1998, after considering this 
material, the RO issued a Supplemental; Statement of the Case 
(SSOC) that continued to deny the veteran's claims.  In 
August 1998, the veteran perfected his appeal through the 
submission of VA Form 9, on which he requested a hearing 
before the Board in Washington, D.C.  The veteran was 
scheduled to testify before a Member of the Board in June 
1999.  The veteran failed to appear for his hearing, and 
neither he nor his representative has contacted VA to 
reschedule a hearing.  Under these circumstances, the Board 
finds that the veteran's request for a hearing before the 
Board has effectively been withdrawn.  See 38 C.F.R. 
§ 20.704(e) (1998).


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the appeal has
been obtained.

2. In a July 1994 rating decision, the RO denied service 
connection for diabetes
mellitus on the ground that it was not incurred in or 
aggravated by service, and that it did not manifest itself to 
a compensable degree within one year of the veteran's 
discharge from service; although notified of the denial the 
veteran the same month,  

3.  New evidence associated with the claims file since the 
July 1994 rating decision, when considered alone or in 
conjunction with the evidence previously of record, is not 
probative of the questions of whether service connection for 
diabetes mellitus is warranted.

4.  In the July 1994 rating decision, the RO deferred the 
veteran's service
connection claim for hearing loss in order to have the 
veteran examined by a VA physician, but no examination and no 
subsequent RO action concerning this claim is of record.

5.  Although the record contains no specific evidence that 
the veteran suffered from acoustic trauma or excessive noise 
exposure in service, the veteran's work as an aviation 
metalsmith in the Navy likely exposed him to considerable 
noise, and the record contains a medical opinion that the 
veteran's hearing loss is "probably secondary to his 
previous wartime and military service."


CONCLUSIONS OF LAW

1. The RO's unappealed July 1994 rating decision denying 
service connection for diabetes is final.  38 U.S.C.A. §§ 
5107, 7105 (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(1998).

2.  New and material evidence to reopen any of the claims for 
service connection
for diabetes mellitus has not been presented. 38 U.S.C.A. §§ 
5107, 5108 (West 1991); 38 C.F.R. § 3.156 (1999).

3.  With resolution of all reasonable doubt in the veteran's 
favor, the criteria for service connection for bilateral 
hearing loss are met.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 
38 C.F.R. § 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Diabetes Mellitus

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service or, if preexisting active 
service, was aggravated therein.  See 38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  When a disease is first diagnosed after 
service, service connection may nevertheless be established 
by evidence demonstrating that the disease was in fact 
incurred during the veteran's service, or by evidence that a 
presumption period applied.  See 38 C.F.R. §§ 3.303, 3.307, 
3.309; Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  
Service connection also may be granted for a disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 
Vet. App. 439, 448 (1995).

The veteran's claim for service connection for diabetes 
mellitus previously was considered and denied.  In February 
1994, the veteran filed a claim for service connection, to 
include for diabetes.  The veteran asserted that he was 
diagnosed with diabetes during his military service, and that 
he was prescribed insulin three months after his discharge.  
In rendering the decision concerning the veteran's diabetes 
claim, the RO had the veteran's service medical records; VA 
treatment records from October 1946, October 1947, May 1971, 
October 1972, August 1976, and May 1979, and VA outpatient 
treatment records from September and October 1972, and from 
June 1978; private medical records submitted by the veteran, 
to include an October 1946 medical statement from Dr. Lewis 
McKee, a March 1972 medical statement from Dr. H. D. 
Sterrett, a December 1993 medical statement from Dr. Melanie 
Blank, a February 1994 medical statement from Dr. Richard 
Linde, and a February 1994 medical statement from Dr. Boyd 
Meyer.  These records reflect no complaints of, or treatment 
for diabetes mellitus prior to July 1971 (at which time a 
treatment record indicated that the veteran required insulin 
to treat his diabetes), although the claims file also 
contains a March 1977 letter from Dr. H. D. Sterrett 
indicating that the veteran had a history of diabetes since 
at least 1959.  The record also included no medical opinion 
as to the existence of a medical nexus between the veteran's 
diabetes and his military service.  

Based on the evidence identified above, in July 1994, the RO 
denied service connection for diabetes mellitus on the basis 
that this condition was not shown by military evidence of 
record, or within the applicable presumptive period following 
his separation from active duty service.  The RO notified the 
veteran of its July 1994 rating decision and of his appellate 
rights in August 1994; however, the veteran did not appeal 
the decision.

If a notice of disagreement is not filed within one year of 
the date of mailing of the notification of the RO's denial of 
the appellant's claim, the denial is final and is not subject 
to revision upon the same factual basis.  See 38 U.S.C.A. § 
7105 (West 1991); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 
(1998).  If, however, new and material evidence is presented 
or secured with respect to a claim that has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.  See 38 U.S.C.A. § 5108 (West 
1991).

In considering whether a claim may be reopened:  first, the 
Board must determine whether the evidence submitted to reopen 
the claim is new and material.; secondly, if, and only if, 
the Board determines that the evidence is new and material, 
the claim is deemed to have been reopened and the claim is 
evaluated on the basis of all of the evidence, both new and 
old.  See Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  
The two-step analysis involves two questions: (1) Is the 
newly presented evidence "new," that is, not of record at the 
time of the last final disallowance, and not merely 
cumulative or redundant of other evidence of record; and, (2) 
Is the newly presented evidence "material," that is, is it 
relevant and probative of the issue at hand, and which, by 
itself or in connection with the evidence previously 
assembled, is so significant it must be considered in order 
to fairly decide the merits of the claim.  See 38 C.F.R. § 
3.156(a); Cox v. Brown, 5 Vet. App. 95, 98 (1993).

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by a claimant since the previously 
disallowed claim in order to determine whether a claim must 
be reopened and re-adjudicated on the merits.  See Evans v. 
Brown, 9 Vet. App. 273, 282-83 (1993).  If the Board's 
decision is favorable to the veteran, his claim must be 
reopened and decided on the merits.  See Glynn v. Brown, 6 
Vet. App. 523, 528-29 (1994).

Evidence associated with the claims file since the RO's July 
1994 decision, the last final decision in this case, is set 
forth below.

In September 1994, the veteran underwent a VA general medical 
examination.  This examination contains no mention of 
diabetes mellitus.  Instead, it focused on the veteran's 
mobility impairments and diagnosed him with very severe 
advanced degenerative disc disease.  The veteran also 
underwent a VA spine examination in January 1998.  This 
examination also fails to mention of the veteran's diabetes.  
A VA peripheral nerve notes that the veteran suffers from 
insulin-dependent diabetes mellitus, but contains no 
diagnosis or opinion as to the etiology of the condition.  
The veteran's January 1998 VA audiological examination does 
not note his insulin-dependent diabetes at all.  A February 
1995 medical statement from Dr. Richard Linde is of record.  
This does not address the veteran's diabetes at all, instead 
focusing on the veteran's hearing loss and the etiology of 
that condition.   

Initially, the Board notes that all of the veteran's VA 
examinations discussed above and the statement from Dr. Linde 
are new, in the sense that such evidence was not previously 
of record.  However, this evidence merely reflects that the 
veteran currently has insulin-dependent diabetes; it does not 
include competent medical evidence or opinion linking such 
disorder to service, and it does not reflect diagnosis of the 
condition within one year of the veteran's discharge from 
service. As such, none of the new medical evidence is 
probative of the veteran's claims for service connection for 
diabetes mellitus.

In view of the foregoing, the Board must conclude that none 
of the evidence received subsequent to the July 1994 rating 
decision, when viewed either alone or in light of the 
evidence previously or record, is new and material for 
purposes of reopening the remaining previously denied claims.  
As such, the July 1994 denial remains final.  

The Board is aware of no circumstances in this matter that 
would put the VA on notice of the existence of any additional 
relevant evidence that, if obtained, would provide a basis to 
reopen the claim.  See McKnight v. Gober, 131 F.3d 1483, 1485 
(Fed. Cir. 1997); Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1996).  Moreover, the veteran has been informed of the 
evidence necessary to complete his application to reopen his 
claim for service connection for diabetes mellitus.  See 38 
U.S.C.A. § 5103(a); Graves v. Brown, 8 Vet. App. 522, 524 
(1996).  Because the veteran has not fulfilled his threshold 
burden of submitting new and material evidence to reopen his 
finally disallowed claim, the benefit-of-the-doubt doctrine 
is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).

As a final point, the Board notes that in addition to 
considering whether the veteran had submitted evidence that 
was new, and relevant and probative, in the August 1997 
rating decision on appeal, the RO also referred to a third 
criterion (formerly considered by the Board in accordance 
with the Court's case law) that in order to reopen a claim, 
the new evidence, when viewed in the context of all the 
evidence, both new and old, must create a reasonable 
possibility of a change in outcome of the case on the merits.  
See Evans, 9 Vet. App. at 283, citing Colvin v. Derwinski, 1 
Vet. App. 171, 174 (1991).  However, the United States Court 
of Appeals for the Federal Circuit recently held that there 
was no such legal requirement.  Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  That notwithstanding, the Board finds that 
the RO's actions are not prejudicial to the veteran, since, 
for the reasons noted above (i.e., that no new and probative 
evidence has been submitted), the outcome is the same whether 
the claims are considered under the test utilized by the RO, 
or the correct, two-prong test for reopening claims set forth 
in 38 C.F.R. § 3.156(a).  Thus, to remand this case to the RO 
for consideration of the correct legal standard for reopening 
claims would be pointless, and, in light of the above 
discussion, would not result in a determination favorable to 
him.  See VAOGCPREC 16-92 (O.G.C. Prec. 16-92), 57 Fed. Reg. 
49747 (1992).
 

II.  Bilateral Hearing Loss

Service connection may be granted for disability due to 
injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. 
§ 3.303(a) (1998).  Impaired hearing is considered by the VA 
to be a disability when the auditory threshold in any of the 
frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 
decibels or greater; the thresholds for at least three of 
these frequencies are 26 or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385. 

However, a preliminary determination that must be made in a 
case involving a claim for service connection is whether the 
claim is "well grounded."  A claim is "well grounded" if 
it is "plausible, meritorious on its own or capable of 
substantiation."  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The initial burden of 
showing that a claim is well grounded-if judged by a fair 
and impartial individual-resides with the veteran; if it is 
determined that he has not satisfied his initial burden of 
submitting evidence sufficient to show that his claim is well 
grounded, then his appeal must be denied, and VA does not 
have a "duty to assist" him in developing the evidence 
pertinent to his claim.  See Slater v. Brown, 9 Vet. 
App. 240, 243 (1996); Murphy, 1 Vet. App. at 80-81.

In order for a claim for service connection to be well 
grounded, there must be competent medical evidence (lay or 
medical, as appropriate) of (1) current disability; (2) an 
in-service injury or disease; and (3) a nexus between the 
current disability and the in-service injury or disease.  
Epps v. Gober, 126 F.3d 1464, 1468 (1997); see also Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that a veteran had a chronic condition in service and that he 
still has such a condition.  See also 38 C.F.R. § 3.303(d).  
Such evidence, however, must be medical unless it relates to 
a condition as to which, under the court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded on the basis 
of 38 C.F.R. § 3.303(b) if the condition is observed during 
service, provided that continuity of symptomatology is 
demonstrated thereafter, and if competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 488, 498 (1997).

The veteran served in the Navy during World War II, where he 
was rated as a Third Class Aviation Metalsmith.  The 
veteran's SMRs are negative for complaints of hearing loss or 
ear problems.  However, the veteran claims that his hearing 
loss is the result of exposure to acoustic trauma while in 
the military, specifically that of jet engine noise and 
machine gun fire.  As discussed supra, the veteran submitted 
his service connection claim for hearing loss in July 1994.  
The RO deferred rating this disability because a VA 
audiological examination was required.  There is no evidence 
of record indicating that such an examination ever took 
place.  The RO did not adjudicate the veteran's claim in 
1994, nor did the RO adjudicate the veteran's hearing loss 
claim in September 1995, when this claim was again before the 
RO for rating.  It was not until August 1997, the third time 
that the veteran's claim was before the RO, that the RO 
adjudicated the claim, issuing a denial.  The veteran timely 
appealed this decision.  As there is no final decision 
concerning the veteran's hearing loss claim in spite of it 
being raised initially many years ago in 1994, the laws and 
regulations governing finality of a previously disallowed 
claim, and reopening of that claim, are not applicable.  See 
38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 20.302, 20.1103.

The veteran submitted medical records from Dr. Richard Linde, 
dated February 1994.  This statement notes the veteran's 
complaints of hearing loss, tinnitus, and vertigo.  An 
audiogram conducted in February 1994 at Dr. Linde's 
direction, is of record.  Though it contains only 
uninterpreted data, hearing loss is evident in frequency 
ranges higher than 1,000 hertz.  Speech audiometry was noted 
to be 64 percent in the left ear, and 60 percent in the 
right.  Dr. Linde also concluded in a February 1995 medical 
statement that the veteran's "hearing loss and dizziness are 
probably secondary to his previous wartime and military 
service."

The veteran underwent a VA audiological examination in 
January 1998.  The veteran indicated that he suffered from 
hearing loss with high-pitched buzzing tinnitus.  The veteran 
reported his belief that these conditions resulted from 
acoustic trauma from his military service in 1944 when he was 
exposed to machine gun fire in a tunnel, and his proximity to 
jet engines. During the veteran's audiological examination, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
55
60
65
LEFT
25
25
70
65
65

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 84 percent in the left ear.  
The examiner diagnosed the veteran with moderately severe 
high frequency sensorineural hearing loss, but she did not 
offer an opinion as to the etiology of the condition.

The veteran's SMRs do not indicate any evidence of hearing 
loss while in service.  However, even without any evidence of 
hearing loss in service, service connection for hearing loss 
may still be established.  See Ledford v. Derwinski, 3 Vet. 
App. 87, 89 (1992).  Evidence of a current hearing loss 
disability (i.e., one meeting the requirements of 38 C.F.R. 
§ 3.385) and a medically sound basis for attributing such 
disability to service may serve as a basis for a grant of 
service connection for hearing loss.  See Hensley v. Brown, 5 
Vet. App. 155, 159 (1993).  

The results of the January 1998 VA audiological examination 
noted above establishes that the veteran experiences hearing 
loss sufficient to be recognized as a disability for VA 
purposes (i.e., consistent with the provisions of 38 C.F.R. 
§ 3.385).  Furthermore, although there is no specific 
evidence of acoustic trauma or noise exposure in service, the 
Board finds that the veteran's assertions of in-service noise 
exposure are credible, given the veteran's work as an 
aviation metalsmith in the Navy.  The Board also notes that 
the record contains an opinion by a private doctor, Dr. 
Richard Linde, a specialist in Otolaryngology, that there is 
a possible relationship between such noise exposure and 
service.  While such statement is not definitive, it is 
significant that there is no opinion to the contrary, nor is 
there specific evidence of post-service noise exposure.

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.  Given the facts noted above, and 
with resolution of all reasonable doubt in the veteran's 
favor, the Board finds that the service connection for 
hearing loss is warranted.


ORDER

In the absence of new and material evidence, the petition to 
reopen a claim for service connection for diabetes mellitus 
is denied.

The claim for service connection for bilateral hearing loss 
is granted.  



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals


 


